Citation Nr: 0948061	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-32 537	)	DATE
	)
	)

Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a neck injury.  

2.  Entitlement to service connection for the claimed 
residuals of a shoulder injury.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that proceeding is of record.  

The Board was remanded the case to the RO in June 2007 for 
additional development of the record.  


FINDINGS OF FACT

1.  The currently demonstrated cervical spine degenerative 
changes are shown as likely as not to be due to an injury 
that the Veteran sustained during his period of active 
service.  

2.  The Veteran currently is not shown to have residual 
disability of either shoulder due to an injury or other event 
of his period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
cervical spine degenerative changes are due to disease or 
injury that was incurred in active service  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 
3.309 (2009).  

2.  The Veteran does have a disability of either shoulder due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify to Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claims for 
service connection for residuals of a neck and shoulder 
injury in the April 2005 rating decision, he was provided 
notice of VCAA in February 2005.  An additional VCAA letter 
was sent in October 2007.  

The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claims, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claims, 
and was furnished a Statement of the Case in November 2009.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Upon review, the Board has concluded that a remand for a 
physical examination of the Veteran and/or a medical nexus 
opinion for his claimed residuals of a shoulder injury are 
not warranted.  Regarding this claim, the Board finds there 
is no evidence of a current disability.  

In the absence of medical evidence of a current disability, 
referral for a medical nexus opinion and/or physical 
examination is not necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

The service treatment records in this case are unavailable 
and presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  Attempts to obtain them 
were unsuccessful.  

In cases where the Veteran's service medical records are, 
through no fault of his own, unavailable, a heightened duty 
exists to assist the veteran in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the Veteran to obtain other forms of 
evidence).  

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.  

All relevant evidence necessary to decide the issues on 
appeal has been identified and obtained.  The evidence of 
record includes private medical records, VA treatment 
records, and statements and testimony from the Veteran.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.  


II.  Service Connection Laws and Regulations

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues on appeal and 
what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  


III.  Residuals of a Neck Injury

The Veteran contends that he injured his neck while working 
on a jet engine during service, as indicated on page 3 of the 
hearing transcript.  He was in the hospital for about seven 
days at an Air Force Base in Texas; and returned to being a 
mechanic after a period of light duty.  (See September 2006 
Hearing Transcript, p. 6).  

The treatment records from the VA dated from March 2005 to 
October 2007 noted complaints of chronic neck pain since 
service.  The Veteran was diagnosed with multilevel 
degenerative changes and degenerative disc disease, namely 
arthritis of the neck.  

A December 2007 private treatment record from Dr. D.S., an 
orthopedic surgeon, stated that the Veteran injured his neck 
while working on jet engines in 1957.  The Veteran's neck 
hurt to bend, look up or down, or side to side.  He 
complained of neck stiffness and pain.  

The X-ray studies revealed cervical sprain and strain and 
degenerative disease.  The private physician opined that the 
Veteran had permanent partial disability of his neck.  

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms since service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

In the instant case, the Veteran's lay assertions of injuring 
his neck while working on a jet engine during service and 
having had residual problems since then are credible.  

Moreover, the claim is supported by December 2007 medical 
opinion that diagnosed the Veteran with permanent partial 
disability of his neck.  

The Veteran's medical records, including his medical history, 
as a whole lend support, in effect to both the foregoing 
opinion.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the current cervical spine 
arthritis as likely as not is due previous trauma consistent 
with that described by the Veteran.  

Accordingly, in resolving all reasonable doubt in favor of 
the Veteran, service connection for residuals of a neck 
injury is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  


IV.  Residuals of a Shoulder Injury

The Veteran also contends that his shoulder was injured while 
working on a jet engine during service, as indicated on page 
3 of the hearing transcript.  

Significantly, the medical evidence does not serve to 
establish that the Veteran currently is suffering from the 
residuals of a shoulder injury that can be attributed to 
service.  

The competent evidence fails to show that the Veteran has a 
current diagnosis of residuals of a shoulder injury.  A 
diagnosed identifiable underlying malady or condition is 
needed to constitute a disability for which service 
connection can be granted; pain alone is not considered to be 
a disability for VA compensation purposes.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of a current diagnosis of a chronic shoulder 
injury, service connection may not be granted.  

The case law is well-settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  

Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the Veteran's claim of service 
connection for a shoulder condition.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, 
there can be no valid claim); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

As the preponderance of the evidence is against the issue, 
the benefit-of-the-doubt rule does not apply, and the service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

As noted, the Veteran's service treatment records are not 
available because they were destroyed in the fire at the NPRC 
in 1973.  The Board has therefore been mindful of its 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  




ORDER

Service connection for cervical spine degenerative changes is 
granted.  

Service connection for the claimed residuals of a shoulder 
injury is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


